Citation Nr: 0838373	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-22 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1981 to November 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the above claim.  

In his substantive appeal, the veteran additionally raised 
the issue of entitlement to service connection for 
psychiatric disability other than PTSD.  This matter is 
referred to the RO for appropriate consideration.

In April 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).


FINDING OF FACT

The veteran has PTSD which is associated with his military 
service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As a result of the Board's decision to grant the veteran's 
claim for service connection for PTSD, any failure on the 
part of VA to notify and/or develop the claim pursuant to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008) (VCAA), cannot be 
considered prejudicial to the veteran.  The Board will 
therefore proceed to a review of the claim on the merits.

Service medical records do not reflect complaints or 
treatment for PTSD; however, there was a diagnosis of 
immature personality in April 1981, and at the time of the 
veteran's separation examination in November 1983, it was 
noted that the veteran had suffered from insomnia and 
depression since May 1983 secondary to family/emotional 
problems.

The veteran's DD 214 reflects that his last duty location at 
the time of separation from service in November 1983 was 
Dover Air Force Base in Delaware.  His personnel records do 
not reflect that he had any specific duty assignment at Dover 
subsequent to October 26, 1983.

Private treatment records for the period of November 1995 to 
May 1996 primarily relate to the veteran's treatment for 
substance abuse.  However, there is an early entry in 
November 1995, in which it was noted that issues to be 
addressed at the time of this admission and beyond included 
possible PTSD issues from war involvement.  In early December 
1995, it was also noted that the veteran continued to be an 
active group member and his participation had triggered some 
of his loss issues and the trauma of his military assignment.

In a statement dated in May 2006, the veteran's fellow 
service member, J.K., noted that he was a member of the 
search and recovery team at Dover Air Force Base on October 
26, 1983, at which the team received the first casualty from 
the Granada invasion.  The team's responsibilities included 
the preservation of the body and identification procedures.  
By the end of October, the team also began receiving 
casualties from the terrorist bombing in Beirut, Lebanon.  
J.K. indicated that the bodies of these victims were even in 
worse shape.  

VA PTSD examination in September 2006 revealed the veteran's 
report that his most traumatic experience during service was 
being a part of a search and recovery team.  The examiner 
found that the veteran did not meet all of the signs and 
symptoms consistent with PTSD as outlined in the Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  

VA outpatient treatment records for the period of January to 
October 2007 reflect that the veteran was periodically 
evaluated for psychiatric complaints.  His primarily 
counselor during this period, G.M., noted that the veteran 
believed that his symptoms warranted further evaluation for 
PTSD.  In this regard, a checklist for PTSD was used in 
September 2007, at which time it was determined that the 
veteran still did not meet all of the criteria for PTSD.  
However, in October 2007, a VA physician's assistant provided 
an impression of PTSD for the past four years.  

VA PTSD examination in December 2007 revealed that the 
veteran again reported that his primary stressor during 
service was his participation with the search and recovery 
team involved with the casualties of Granada and Beirut in 
October 1983.  This examiner also determined that the veteran 
did not meet all of the criteria for PTSD. 

In another statement, dated in March 2008, witness J.K. 
specifically identified the veteran as having participated 
with him in taking care of the remains of the victims of 
Granada and Beirut in 1983.  

A private examination report, dated in April 2008, reflects 
that Dr. Jonathan Weker examined the veteran for several 
hours and reviewed pertinent records such as the outpatient 
records from G.M.  The examiner noted the veteran's report of 
his participation in the preservation and identification of 
the remains of the service members killed in Granada and 
Beirut.  The examiner went on to state that while he could 
not discount malingering on the part of the veteran, he did 
not detect any internal inconsistencies in his history that 
would lead him to believe that the probability of malingering 
was high.  He also specifically noted which of the criteria 
of PTSD that the veteran demonstrated, and that these 
symptoms were largely manifested at the time the veteran 
first saw G.M. in February 2007 and continued to the present.  
Dr. Weker provided an Axis I diagnosis that included PTSD, 
chronic, with delayed onset.

At the veteran's hearing before the Board in April 2008, the 
veteran testified as to his participation in the search and 
recovery team at Dover Air Force Base in 1983, and that both 
G.M. and Dr. Weker had told him that he had PTSD as a result 
of his experiences with the team.


II.  Analysis

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all evidence, including that pertinent 
to service, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where a disease is diagnosed as chronic during service or 
where continuity of symptomatology from service shows the 
disease to be chronic in nature, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are to be service connected under 38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2008); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).  38 C.F.R. § 4.125(a) (2008) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

It was also indicated in Cohen that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

With respect to the instant claim, the Board again notes that 
not only does the record reflect current and multiple 
diagnoses of PTSD, it also now contains an April 2008 private 
medical opinion that links this disorder to the veteran's 
service with a research and recovery team at Dover Air Force 
Base in 1983.    

However, as was noted previously, for service connection to 
be granted, it must also be demonstrated that the post-
service PTSD is the result of a stressor in service.  The 
Unites States Court of Appeals for Veterans Claims (Court) 
has indicated that this is a two-part process.  VA must first 
determine if the evidence supports the existence of an 
alleged stressful event.  This is a factual determination, 
and hence is within the purview of the adjudicative process.  

Only if this is so, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside of the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, 
the presence of a stressor.  In reaching this determination, 
the Board must first determine if the veteran served in 
combat.  Such a requirement may be met either by the award of 
a combat citation, or by other supportive evidence.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If the veteran 
meets this test, then his or her lay testimony must be 
accepted as conclusive as to their actual occurrence.  
38 U.S.C.A. § 1154 (West 2002); See also Cohen v. Brown, 
supra.

Initially, the Board notes that the veteran was not awarded 
any combat citations or medals relative to his active 
military service.  However, the Board notes that the 
veteran's diagnosis of PTSD is not based on any combat 
stressor and that his claim is instead predicated on his 
participation in the preservation and identification of the 
remains of service members killed in Granada and Beirut, 
Lebanon in October 1983.  The Board is also impressed by the 
additional witness statement from J.K., and the fact that the 
veteran's personnel records place the veteran at Dover Air 
Force Base during his last month of service, at which time 
there is no record definitively demonstrating that he was not 
a member of the research and recovery team.  Thus, the Board 
finds that this stressor has been sufficiently verified, and 
can therefore provide a basis for the veteran's diagnosis of 
PTSD.

The Board also notes that it is apparent that in April 2008, 
Dr. Weker found that the veteran's stressor of having being a 
member of the research and recovery team was sufficient to 
support a diagnosis of PTSD, and that under the criteria set 
forth in DSM-IV, an individual may have PTSD based on 
exposure to a stressor or stressors that would not 
necessarily have the same affect on almost everyone.  

The record also contains an assessment of PTSD for the past 
four years by a physician's assistant in October 2007, and 
while the September 2006 and December 2007 VA examiners did 
not find that the veteran's symptoms met all of the criteria 
for PTSD as set forth in DSM-IV, the Board does not find the 
explanation for this conclusion to be any more persuasive 
than the explanation of Dr. Weker that found that the 
criteria had been met.  Consequently, the Board will give the 
veteran the benefit of the doubt, and conclude that the 
criteria for a current diagnosis of PTSD have been met.  

As discussed above, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);  38 C.F.R. 
§ 3.102 (2008).  

In summary, the Board finds that the veteran was a member of 
the research and recovery team at Dover Air Force Base in 
October and November 1983.  Consequently, since such stressor 
has been further determined to support a diagnosis of PTSD, 
the Board finds that service connection for PTSD is 
warranted. 


ORDER

The claim for service connection for PTSD is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


